El Juez Asociado .Se. Wole,
emitió la opinión del tribunal.
En este caso en el cual la acusación parece haber sido pre-sentada de acuerdo con el artículo 299 del Código Penal, los apelantes presentan cuatro fundamentos por los cuales soli-citan la revocación de la sentencia apelada, a saber:
I. Insuficiencia de la denuncia.
II. Inaplicabilidad del artículo 299 del Código Penal a un ¿juego que tiene lugar en una casa particular,
i III. Desestimación' de la alegación de haber estado los acusados expuestos anteriormente por el mismo delito.
IV. Insuficiencia de la prueba.
.. Consideraremos en primer término la alegación de haber estado los acusados expuestos anteriormente por el mismo ..cielito (former jeopardy).' Esta alegación no ha estado bien fundada. Se 'basa la misma en el hecho de que habiéndose celebrado el juicio de esta calis a originalmente en la corte de distrito ajite el Juez Grill sin jurado y sometida al mismo toda. la prueba, dicho-juez-falleció hacia mediados de junio de 1911 sin' haber formulado conclusiones de hecho o dictado sentencia én dicho caso.'' Aunque es cierto que la alegación de haber estado el acusado anteriormente expuesto por el mismo delito puede en algunos -casos promoverse por virtud de una alega-ción al disolverse el primer jurado y juramentarse el segundo, esto no ocurre. así’cuando el primer jurado, debido a algún hecho o accidente ajeno a la voluntad del Fiscal, se encuentra *249imposibilitado de actuar como tal jurado como sucede cuando uno de los mismos fallece. Cuando así sucede, no bay posi-bilidad de que pueda emitirse un veredicto. La alegación de baber estado los acusados anteriormente expuestos por el mismo delito, queda sin efecto y debe entonces celebrarse un nuevo juicio. Aunque en este caso fué un juez el que cono-ció de los becbos, sin embargo, el principio es igualmente apli-cable por lo que el segundo juez sentenciador no cometió error alguno al resolver la alegación de jeopardy en contra de los acusados. Nugent v. State, 24 Am. Dec., 746; State v. McKee, 21 Am. Dec., 499; People v. Ross, 85 Cal., 383.
Al discutirse la cuestión referente a la suficiencia de la denuncia, dos cuestiones se presentan a la consideración de la corte. La primera se refiere a que la denuncia es defec-tuosa puesto que en eda se imputó a los acusados el becbo de jugar poker con fichas y dinero, en vez de alegar que jugaban por dinero o con fichas que representaban dinero o valores. En el caso de People v. Carroll, 80 Cal., 153, que ha sido citado por los apelantes, solamente se resuelve que una acusación en la que se alegue que el juego se “efectuaba por dinero” (conducted far money) no es equivalente a expresar “que se jugó por dinero” (played for money), según exige el estatuto, puesto que dicho juego podría llevarse a cabo por pasatiempo, pagando alguien que no estuviera tomando parte en el mismo para que dicho juego se efectuara. Si bien es cierto que la ■denuncia ha sido presentada en forma algo defectuosa, sin embargo, es suficiente para que los acusados tuvieran cono-cimiento de que se cambiaba- dinero en el juego, y, por tanto, que jugaban ellos por dinero.
La cuestión principal envuelta en este caso es si el artículo 299 del Código Penal, según ha sido enmendado por leyes pos-teriores, tuvo por objeto o fin el suprimir toda clase de juegos prohibidos por dinero o valor o su propósito fué impedir aquella clase de juegos en los que frecuentemente una o más personas recibían una ganancia o beneficio pecuniario, ya di*250recta o indirectamente, arriesgando o nó dinero por sn parte o con nn tanto por ciento en sn favor.
El jugar con dinero no constituía delito, según la ley común,, a menos que dicho juego pudiera llegar a constituir una in-fracción o alteración de la paz o se convirtiera en un perjuicio público (nuisance). Una casa conocida ordinariamente como casa de juegos podía ser denunciada por ser un perjuicio pú-blico. Lord v. State, 41 Am. Dec., 730. Posteriormente se aprobaron otros estatutos en casi todo el país contra 'los juegos públicos y casas públicas de juegos, y a veces contra los jugadores de oficio.
El artículo 330 del Código Penal de California prescribe lo siguiente:
“Juegos prohibidos. Pena. — Toda persona que apunte, juegue, lleve a cabo, abra o hiciere abrir o que dirija como principal o em-pleado con remuneración o sin- ella, cualquier juego de faro, monte, ruleta, lansquenet, ruoge et noir, ronda, tan, fan-tan, stud-horse, poker, siete y media, veinte y una, hokey pokey, o cualquier juego de banca o interés con barajas, dados o de cualquier otra clase, por dinero, cheques, crédito o alguna otra cosa representando valores y toda persona que juegue o apueste a favor o en contra en cualquier^ de dichos juegos prohibidos, será culpable de un delito menos grave (misdemeanor) y podrá ser castigada con una multa que no sea me-nor de cien dollars, o con prisión en la cárcel que no excederá de seis meses, o con ambas penas, .multa y prisión. ’ ’
Se verá, por tanto, de una comparación que se haga, qne el artículo 299 del Código Penal, según fue aprobado original-mente por nuestra legislatura, era para todos sus fines idén-tico al estatuto de California. - Por consiguiente, habiendo sido tomado nuestro estatuto del de California, debe presumirse que la legislatura adoptó dicho artículo con aquella interpre-tación que le dieron al mismo las cortes de California. Pueblo de Puerto Rico v. Rivera, 7 D. P. R., 305; Pueblo de Puerto Rico v. Colón, 15 D. P. R., 680; James v. Appel, 192 U. S., 429; The Copper Queen Mining Co. v. Arizona, 206 U. S., 475; Kealoha v. Castle, 210 U. S., 154.
*251La palabra “jugar” {play) que aparece en la primera parte de ese estatuto ha sido invariablemente considerada por las cortes de California que se emplea en el mismo sentido general que las palabras “apuntar” {deal), “dirigir” (conduct), o “llevar a cabo” {carry on). La persona o personas que apunte, dirige o lleva a cabo, etc., maneja y controla las reglas del juego y fija las condiciones del mismo, y recibe beneficios por ello. La palabra “jugar” {play) un juego pro-hibido se emplea en esta parte del estatuto en tal sentido. En el caso de People v. Beatty, 14 Cal., 572, la acusación contenía las palabras “apuntó y jugó un juego de faro” {did deal and play a game of faro). La palabra “jugar” {play) según en la misma se usó, es equivalente a “abrir para jugar” {open for play) o “echar para jugar” {spread for play); porque podría, no obstante, considerarse que una persona se encon-traba tomando parte en el juego aun cuando la misma sola-mente era la dueña, controlaba o proporcionaba el medio para jugar. En el caso de People v. Gosset, 93 Cal., 641, se declaró que las palabras alegadas en la acusación en las que se impu-taba al acusado que “apuntó” {did deal) “jugó” {play) “dirigió” {conduct) y “llevó a cabo” {carry on) un juego de faro, eran constitutivas de un solo delito1 resultando de las mismas que la palabra “jugar” {play) se usaba en el mismo sentido general que “dirigir” {conduot) o “llevar a cabo” {carry -on). En el caso de El Pueblo v. Ah Own, 85 Cal., 585, la corte sostuvo una instrucción en la cual se expre-saba que la palabra “jugar” {play) según allí había sido usada, no se refería a aquellas personas que juegan o apuesten {play or bet at) a favor o en contra del juego, a saber, aquellos que aparecen especificados en la segunda parte de nuestro estatuto.
La palabra “jugar” {play) fué específicamente interpre-tada en el caso de People v. Ah Yem, 53 Cal., 247, en cuyo caso se declaró que una persona que jugaba o apostaba {play at or bet at) en un juego, no podía ser considerada como que jugaba {play) en el mismo sentido de dirigir o llevar a efecto, etc. *252(conduct, carry on, etc.). A la misma interpretación lia de llegarse de acuerdo con el principio de noscitur a sociis.
En el caso de People v. Sam Lung, 11 Pac., 673, se resolvió que el estatuto no estaba limitado a los dueños y empleados, pero el objeto de la resolución es sostener la teoría de que al-guien debe dirigir, llevar a cabo o controlar el juego.
Una interpretación parecida lia sido dada a un estatuto semejante en el Estado de Washington, State v. Preston, 95 Pac., 83; State v. Gaasch, 105 Pac., 817; State v. Hardwick, 114 Pac., 873. En el caso de State v. Gaasch la corte se expresó en los siguientes términos:
“La cuestión a discutir se refiere a la suficiencia de la acusación. Se verá que la misma no imputa a los acusados, ya como dueños, pro-pietarios, empleados o ayudantes, o que tuvieran de algún modo que pudiera ser castigado por el estatuto algo que ver con el juego. Según se expresó en el caso de State v. Preston, 49 Wash., 298, 95 Pac., 82, y en el de State v. Burns, 102 Pac., 886, el objeto del estatuto penal fue el de suprimir los sitios de juegos y castigar a aquellas perso-nas que se ocupaban en fomentarlos. Por tanto, considerando el objeto de la ley así como su letra, para que pueda dictarse una sen-tencia condenatoria por un delito grave (felony) debió haberse hecho en la acusación alguna alegación de la condición de ser dueño.' No es suficiente con expresar que la persona a quien se imputa el delito simplemente, jugó en el juego, sino que debe alegarse en dicha acu-sación su relación como dueño, propietario, empleado o ayudante de aquella persona que de modo determinado está relacionada con el referido juego. Este punto está “sostenido por las autoridades. State v. Dennison, 60 Neb., 157, 82 N. W., 383; Brazele v. State, 86 Miss., 286, 38 South, 314.”
Resulta claro de las palabras “jugar en” (play at) o “apostar” (bet) usadas en la parte última del artículo que no fué el objeto aplicar la palabra “jugar” (play) a la persona que simplemente tomaba parte o apostaba en un juego. People v. Sam Lung, 11 Pac., 673, arriba citado. Si la legislatura hubiera tenido la intención de prohibir todas las clases de juegos, pudo haber prohibido a toda persona que jugara cual-quier juego de azar por dinero. State v. Bryant, 2 S. W., 837.
*253De un examen de los anteriores casos, se verá claramente que el objeto fné el de suprimir todos los juegos especificados en el estatuto en los cuales alguna persona dirigía o mane-jaba el juego en el cual dicha persona o alguna otra recibía una ganancia o beneficio por el mero hecho de abrir, manejar o dirigir el referido juego. En todos los casos en que se han dictado sentencias condenatorias en los estados del Pacífico, el acto imputado ha sido uno de carácter público o un juego de banca como el de faro.
El artículo 299 de nuestro Código Penal quedó en vigor hasta el año 1908 en que se agregó al estatuto ,la palabra poker a la lista de juegos prohibidos. El juego de poker puede llevarse a efecto sin una banca, o persona que lo dirija, y dicho juego por lo general se efectúa privadamente o en nn club o casino, tocando el turno sucesivamente a cada uno de los jugadores. Sin embargo, puede efectuarse el juego de ma-nera tal que una persona bien como dueña, propietaria o ban-quero, pueda obtener una ganancia o beneficio exigiendo una pequeña suma en cada jugada, quedando entonces compren-dido el juego en la'prohibición estatutaria. Como la legisla-tura añadió la palabra poker y no hizo alteración alguna de ningún otro modo en la naturaleza del juego, es de aplicación el principio de noscitur a sociis del cual nos ocuparemos des-pués. .La legislatura aprobó por último en el año 1930 la siguiente ley:
“Sección Ia.- — El artículo 299 del Código Penal queda por la pre-sente enmendado del modo siguiente:
“ ‘Artículo 299. — Toda persona que jugare, tomare parte, o tu-viere establecido, abriere' o 'hiciere abrir o que dirigiere como principal o empleado, por alquiler o de' otro modo, cualquier juego de faro, monte, ruleta, fan-lan, poker, siete y media’ veintiuna, hokey-pokey o cualquier juego de azar, con barajas, dados o de cualquiera otra clase, por dinero, cheques, crédito o fichas representando valo-res, así como toda persona que jugase o apostare a favor o en contra, en cualquiera de dichos juegos prohibidos, será reo de misdemeanor, incurriendo en multa que no excederá' de quinientos dollars, o cárcel *254por un término máximo de seis meses, o ambas penas, las antedichas multa y prisión.
“ ‘Si una persona presta juramento ante un juez de paz, municipal o de distrito al efecto de que cree, o tiene motivo probable para creer de que ilegalmente se está usando de una casa u otro edificio, habitación o local para casa de juego pública con el fin de jugar dinero u otra clase de bienes, o de que se ocupa, utiliza, o se tiene para la explotación de una lotería, o para la explotación del juego conocido como “lotería de policy,” o “policy,” y que concurren allí personas con tal objeto, el mencionado juez de paz, municipal o de distrito, caso de que le fueren presentadas pruebas satisfactorias, dictará una orden de allanamiento ordenando a cualquier marshal u oficial de policía que entre en dicha casa, edificio, habitación o local, y arreste a los que la tuvieren, a toda persona que en forma alguna ayudare a la explotación de la misma, bien como conserje, portero, vigilante o de otro modo, a todos los que allí se encontraren participando del juego en alguna forma, y a todos los que estuvie-ren presentes, participaren o nó en el dicho juego, si se encontraren en dicho local cualesquiera billetes de lotería u otros implementos, aparatos o materiales de cualquiera forma de jugar, y que tome bajo su custodia todos los implementos, aparatos o materiales, de manera de poderlas presentar ante alguna corte o juzgado para su disposi-ción de acuerdo con la ley. Todo artículo y propiedad embargada según las disposiciones de esta sección, excepción hecha del dinero, será confiscado y destruido al probarse ante la corte que dichos artí-culos y propiedad se usaban para el juego, y todo el dinero que así se embargare ingresará en el Tesoro Insular, en la misma forma en que se ingresan las multas y costas. El mandamiento anteriormente mencionado no se extenderá a menos que hubiere causa probable, basada en la declaración escrita y jurada (affidavit) del denunciante, en la cual se nombre o describa la persona o personas acusadas de violar esta sección, así como la casa o edificio que haya de allanarse y registrarse; y el juez de quien se solicitase el mandamiento deberá antes de expedirlo, tomar declaración bajo juramento al denunciante y a cualquier testigo que presentase, tomando las declaraciones jura-das de dichos testigos por escrito, y haciéndolas firmar por las per-sonas que las prestasen.’ ”
Se lia sugerido que al adicionar las palabras poker y “cual-quier juego de azar” (any game of chance) la legislatura tuvo la intención de prohibir toda clase de juegos ilegales. Se verá, *255sin embargo, que los únicos cambios que se ban becbo en la parte principal del estatuto ban sido las palabras adicionales “o de cualquier juego de azar” (o>r any ganie of chance) de-biendo, por consiguiente, regir el principio de noscitur a sociis. La regla se expresa en el sentido de que cuando'en un estatuto las palabras de determinada significación van seguidas de otras palabras de sentido general que no son tan específicas y limitadas,- la palabra o palabras generales deberán ser inter-pretadas en el sentido de que son aplicables a las personas o cosas de igual clase, según se designan las mismas en la deter-minada palabra o palabras, a menos que aparezca que la intención ba sido distinta. Miller v. State, 23 N. E., 95. En ese caso se resolvió que una acusación presentada de confor-midad con un estatuto que prescribe que cualquier persona que “seduce o lleva a una mujer basta entonces reputada por pura del sitio en que se encuentre a una casa de mala reputa-ción o a algún otro sitio para fines de “prostitución,” no es suficiente a menos que en la misma se alegue que el sitio adonde fué llevada era una casa de mala reputación u otra por el estilo. Y no es suficiente-con que se alegme que el lugar adonde fué llevada era una casa habitación, y se cita el caso de Berg v. Baldwin, 31 Minn., 541. Otras palabras de sentido general ban sido interpretadas de tal modo en los siguientes casos: People v. Richards, 108 N .Y., 142-143; McCaffin v. City of Cohoes, 30 Am. Rep., 309; Burks v. Bosso, 180 N. Y., 341; State v. Lowry, 4 L. R. A., N. S., 535; Sims v. U. S. Trust Co., 103 New York, 478.
En el caso de State v. Bryant, 2 Southwestern Rep., 837 citado anteriormente, la acusación se fundó en el artículo 1548, el cual es como sigue:
“Art. 1548. Apuestas sobre juegos. — Toda persona que apueste cualquier cantidad de dinero o propiedad en una mesa de juego, banca o sistema de juego, que esté prohibido por el artículo anterior, o en o sobre cualquier otro sistema de juego, o que apueste en cual-quier juego que se efectúe o en dicha mesa de juego, u otro sistema de juego, o que prieste o facilite algún dinero o propiedad a cual-*256quiera otra persona para ser apostada en la forma específica anterior, y para que se emplee de tal manera, o que esté interesada de modo alguno en dicbo juego o apueste en el mismo, de ser declarada' culpable, será reo de'misdemeanor y, castigado con multa que no excederá de veinte y cincó dollars ni será menor de diez dollars.” •
El artículo precedente es corno sigue:
“ Mantenirkiento de sistemas de juego. — Toda persona que ponga o tenga una mesa o sistema de juego, conocido ordinariamente por A. B. C., banca de faro, E. O., ruleta, equality, heno, o cualquier clase de mesa o sistema de juegos, adaptada, dedicada y proyectada para el fin de jugar cualquier juego de azar por dinero o propiedad, y que induzca, atraiga o permita que cualquier persona apueste o juegue en o sobre dicha mesa de juego o sistema de juego o a favor o en contra del que lo conduce, será al ser declarada, culpable, reo de misdemeanor y castigada con multa que no excederá • de mil dollars. ”
Se alegó qne “el acusado había puesto una suma de dinero en un juego de azar que se efectuaba por medio de -una esco-peta para tirar al blanco, alegando además que dicha escopeta y rueda de blanco constituían un sistema de juego prohibido y la corte dijo:
“Pero prescindiendo de la conocida regia a que,ya se ha hecho referencia y teniendo en cuenta solamente la razón del caso, no es posible que la legislatura haya podido tener en cuenta que una ‘escopeta o fusil y rueda de blanco’ constitu-yeran un sistema de juegos ilícitos ‘adaptadas, dedicadas, y para el objeto de efectuar cualquier juego de azar por dinero o propiedad. ’ Si un fusil o escopeta y una rueda de blanco han de ser considerados como tales, entonces un juego de bolas de cristal también estaría comprendido dentro de las prescrip-ciones contenidas en el estatuto. Ciertamente que de acuerdo con esa interpretación tan lata, se hace difícil expresar cuáles sean los juegos que pueden estar prohibidos y castigados.”
Las palabras adicionales de nuestro estatuto “juegos de azar ’ ’ no pueden tener otro fin que el prohibir. cualquiera otro juego de igual o semejante naturaleza a los ya enume-*257rados y bajo ’’as mismas condiciones con respecto al apunte,, dirección, apertura y modo de llevar a efecto el- juego..
Si por casualidad un sistema diferente hubiera regido en Puerto Eico con anterioridad a la adopción del estatuto de California y todos los juegos de azar hubiesen sido castigados aquí, entonces podría haber razón para alegar que la legisla-tura tuvo la intención de restablecer el statibs qv,o. Perp el caso es distinto. De acuerdo con la ley española, el juego pú-blico que se castigaba era aquel en el cual alguien obtenía una ventaja o barato determinado. La costumbre tradicional en Puerto Rico es igual a la de California. Artículo 354 del Código Penal de Cuba y Puerto Rico y las sentencias del Tribunal Supremo de España de 13 de abril de 1880, 28 de diciembre de 1887 y 1o. de enero de 1889.
El estatuto, en todos sus particulares es solamente apli-cable a dichos juegos públicos o cuasi públicos, por ejemplo, como cuando una persona inicia o comienza un juego como dueño o fomenta el mismo de igual manera que si fuera el dueño, como sucede en el caso en que una persona recibe algún beneficio o ganancia aunque no juegue o apueste en dicho juego. Este principio resulta estar aún más sostenido por el párrafo que se ha adicionado en la ley de 1910. El manda-miento a que allí se hace referencia solamente puede dirigirse-contra una casa de juegos públicos. Creemos, por tanto, que-ni de la denuncia ni de la prueba quedaron establecidos los-elementos que prohibe el estatuto. No se hizo acusación al-guna ni se presentó prueba de que alguien se encontrara pre-cisamente dirigiendo o apuntando en un juego en el sentidoen que se expresa el estatuto. Solamente puede declararse-culpable a urna.persona por apuntar o jugar en un juego-cuando alquien dirige, apunta o juega en el- referido juego-prohibido, en el sentido en que estas palabras han sido inter-pretadas. El mero hecho de tomar -parte en un juego de-poker en una casa particular es una cuestión que‘ está fuera del alcance del estatuto, siempre que no exista alguna'persona. *258que cobre algún “barato” o se beneficie de algún modo por sostener o proporcionar el juego.
Cualquiera duda que pudiera surgir debe resolverse a favor de la libertad del individuo e inmunidad del acusado. 76 U. S. v. Wiltberger, 5 Wheaton, 76; State v. Anderson, 112 Pac., 931; State v. Hardwick, 114 Pac., 873, citado anteriormente; People v. Bryant, 2 S. W., 837.
En el último de los casos que han sido citados, la corte se expresó como sigue: “Además, el estatuto que se considera es uno penal y criminal y como tal debe ser estrictamente interpretado. Howell v. Stewart, 54 Mo., 400; Kritzer v. Woodson, 19 Mo., 327; Fusz v. Spaunhorst, 67 Mo., 256; U.S. v. Wilberger, 5 Wheat., 76. Deben dichos estatutos ser estric-tamente interpretados, o sea, de modo estricto en aquellas partes que están en contra del acusado pero liberalmente en las que le favorecen. Ninguna persona quedará sometida a ■dichos estatutos por meras deducciones, y cuando surgen du-ndas con respecto a su intervención, tales dudas deberán consi-«deradarse únicamente a favor del acusado. Bish. St. Crimes, [2 Ed.], secs. 193, 194, 227.”
Además, la prueba de la existencia de un juego de poker es defectuosa. Ninguno de los testigos declararon de modo categórico con respecto a dicho juego, sino que apareció a lo sumo de la prueba que se encontraban algunos hombres sen-tados alrededor de una mesa jugando con fichas en cambio de dinero por fichas y que se oyó decir a uno de los mismos “full de aces” (ace full). La minuciosa declaración hecha por uno de los testigos de que 7as palabras “full de aces” pertenecen al juego de poker no excluye la posibilidad de que dicha frase hubiera sido usada o fuera conocida como tal, se-gún ha sido alegado por el apelante en otro juego. Sin embargo, el fundamento principal de esta sentencia ha sido que ni la denuncia ni la prueba han demostrado la existencia de un juego prohibido.
*259Por las razones anteriores debe revocarse la sentencia apelada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
El Juez Asociado Sr. del Toro firmó haciendo constar estar conforme con la sentencia.
Juez disidente: Sr. MacLeary.